Citation Nr: 1126745	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-35 920	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  The case was subsequently transferred to the RO in Denver, Colorado.  

The Board remanded this case for further development in June 2010, and the agency of original jurisdiction granted a rating of 10 percent for the entire period on appeal.  The case now returns to the Board for further review of the increased rating claim.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, a Veteran, or a Veteran's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Board received a written statement from the Veteran's authorized representative in June 2011, which requested to withdraw the appeal in its entirety, in accordance with 38 C.F.R. § 20.204(a) and (b).  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


